Citation Nr: 1507621	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to October 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a November 2014 Board hearing at the VA Central Office.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The issue of service connection for an acquired psychiatric disability has been raised by the record (see March 2011 appellant brief), but has not been adjudicated the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a back disability.

2.  The Veteran does not have a current disability manifested by shin splints.

3.  At no time during the pendency of his claim has the Veteran had a bilateral hearing loss disability for VA purposes.

4.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it manifested within a year of discharge.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for shin splints have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in July 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.

The Veteran's service treatment records (STRs) and state prison medical records have been secured.  The RO did not arrange for VA examinations or secure medical opinions with respect to these claims.  The Board has considered whether such examinations are necessary and finds that there is nothing in the record to suggest that the Veteran has been diagnosed with a back disability or shin splints or hearing loss disability for VA benefits purposes.  Further, the Veteran does not contend and the evidence does not support a finding of continuity of symptomatology with respect to his hearing loss disability or tinnitus which would warrant an examination as he specifically denied any difficulty hearing or repeated buzzing or ringing in his ears in a September 2005 health history form and his ears were considered within normal limits after audiometric testing.  Also, absent any competent evidence indicating that there is a relationship between his current complaints and service, examinations to secure medical nexus opinions are not necessary, as even the low threshold standard for determining when an examination is necessary is not met.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  

In this case, the Veteran has not contended that bilateral hearing loss or tinnitus began during service.  As explained in this decision, the Board also finds that the weight of the evidence is against a finding of chronic symptoms of bilateral hearing loss and tinnitus in service and no continuity of symptoms of bilateral hearing loss and tinnitus since service separation.  Because there is no indication that the Veteran has bilateral hearing loss (for VA benefits purposes) or tinnitus that is related to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection for bilateral hearing loss and tinnitus. 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Accordingly, VA's duty to assist is met and the Board will address the merits of these claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (including sensorineural hearing loss (SNHL) and tinnitus as organic diseases of the nervous system and arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for SNHL and tinnitus and arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Back Disability

The medical evidence does not establish that the Veteran has a current chronic back disability.  During service, he was treated for low back pain after lifting a heavy object.  After being referred to physical therapy, an acute low back muscle movement strain was diagnosed.  After attending nine physical therapy sessions, he reported moderate relief and was placed on a profile for seven days.  He was instructed to continue physical therapy exercises at home.

On August 1978 service separation examination, the Veteran's musculoskeletal system was normal on clinical evaluation.  He reported that he was "in good health" during the examination.  In October 1978 statement of medical condition, he confirmed that there was no change in his medical condition since his separation examination.

The Veteran was incarcerated during the course of this appeal.  September 2005, August 2007, and December 2008 reports of physical examination from the Tennessee Department of Correction (DOC) all note that his musculoskeletal system was normal on clinical evaluation.  In a September 2005 Tennessee DOC health history form, the Veteran reported stiff or painful muscles or joints, but limited this specifically to gout in his feet. 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to describe symptoms of back pain, the Board accords his statements regarding a diagnosis of a back disability for VA purposes no probative value as it is not the type of disability a layperson is competent to diagnose.

While the Board acknowledges that the Veteran was treated for a back strain in service, there is no indication in the record that he has been diagnosed with a back disability at any time during this appeal.  As there is no current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for a back disability is denied.


Service Connection for Shin Splints

The medical evidence does not establish that the Veteran has a current, chronic disability manifested by shin splints.  During service, he was treated for shin splints after complaining of bilateral leg pain, soreness, and stiffness on his shinbones with running or any physical therapy.  He was referred to physical therapy where it was recommended that he run on turf or sand and continue taking medications for pain.   In August 1978, he again complained of pain in his left leg.  His leg was tender to touch, but there were no signs of swelling, deformation, or discoloration.  A diagnosis of "possibly shin splints" was given.

On August 1978 service separation examination, the Veteran's lower extremities were normal on clinical evaluation, and he reported that he was "in good health."  In October 1978 statement of medical condition, he confirmed that there was no change in his medical condition since his separation examination.

The Veteran's musculoskeletal system (to include lower extremities) was considered normal on clinical evaluation in September 2005, August 2007, and December 2008 reports of physical examination from the Tennessee DOC.  In a September 2005 Tennessee DOC health history form, the Veteran reported stiff or painful muscles or joints, but specified that this was due to gout in his feet.

As to shin splints claimed to be associated with service, there is no competent or credible lay or medical evidence of a nexus between the claimed condition and the Veteran's service.  The Veteran does not contend, and the evidence does not show, continuity of symptomatology.  Given the foregoing, the Board finds that the service treatment reports and the post-service medical evidence outweighs the Veteran's contentions to the effect that he has shin splints that are related to his service.

While the Board acknowledges that the Veteran was treated for shin splints in service, there is no indication in the record that he has been diagnosed with shin splints at any time during the course of this appeal.  Brammer, 3 Vet. App. at 233.  Accordingly, service connection for shin splints is denied.

Service Connection for Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On July 1977 service entrance examination, the Veteran's ears were normal on clinical evaluation.  Puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
15
10
10
/
15
L
20
10
15
/
10

On August 1978 service separation examination, puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
10
10
10
/
10
L
10
10
10
/
10

The Veteran's ears were considered normal on clinical evaluation in September 2005, August 2007, and December 2008 reports of physical examination from the Tennessee DOC.  In a September 2005 Tennessee DOC health history form, he specifically denied any difficulty hearing or repeated buzzing or ringing in his ears.  His ears were considered within normal limits after audiometric testing.

The Board notes that the Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any time during this appeal.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 233.  

On his claim application the Veteran contends he is entitled to service connection for bilateral hearing loss and tinnitus but provides no onset date, evidence of noise exposure in service, or other evidence of a diagnosis.  He only states that his "exposure as an engineer in service" led to his hearing loss and tinnitus.  Post-service treatment records specifically found normal hearing and the Veteran denied ringing in the ears.  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Bilateral hearing loss is a disability for VA benefits purposes diagnosed by audiometric testing, and the evidence does not show that the Veteran has the medical expertise to administer or interpret such tests.  While the Veteran is competent to describe symptoms of hearing loss, the Board accords his statements regarding a diagnosis of bilateral hearing loss for VA purposes no probative value.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current complaints of tinnitus and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to report tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between any current tinnitus and service.

Additionally, the evidence does not show hearing loss or tinnitus manifest to a compensable degree within one year of discharge from service.  Thus, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

Further, the Veteran does not contend and the evidence does not support a finding of continuity of symptomatology with respect to his hearing loss disability or tinnitus as he specifically denied any difficulty hearing or repeated buzzing or ringing in his ears in a September 2005 health history form.  Further, at that time his ears were considered within normal limits after audiometric testing.  

Accordingly, service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Service connection for a back disability is denied.

Service connection for shin splints is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


